FILED
                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS         Tenth Circuit

                             FOR THE TENTH CIRCUIT                           June 16, 2016
                         _________________________________
                                                                         Elisabeth A. Shumaker
                                                                             Clerk of Court
UNITED STATES OF AMERICA,

      Plaintiff - Appellee,

v.                                                           No. 14-3041
                                                   (D.C. No. 6:13-CR-10106-JTM-1)
LESTER RAY NICHOLS,                                           (D. Kansas)

      Defendant - Appellant.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before McHUGH, McKAY, and BALDOCK, Circuit Judges.
                  _________________________________


       In light of the United States Supreme Court’s decision in Nichols v. United States,

136 S. Ct. 1113 (2016), we previously recalled the mandate and vacated the judgment in

this case. The mandate recalled on May 6, 2016, is hereby reissued forthwith. We now

remand to the United States District Court for the District of Kansas for further

proceedings consistent with the Supreme Court’s decision.

                                              Entered for the Court


                                              Carolyn B. McHugh
                                              Circuit Judge


       *
         This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.